Citation Nr: 0115049	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for vocal cord paralysis and swallowing 
problems as a result of carotid surgery performed at a VA 
medical facility in May 1995.

2. The propriety of the initial noncompensable evaluation 
assigned for right neck and chin paresis with hoarseness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This appeal arises from a May 1999 rating decision which, in 
part, denied compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for vocal cord paralysis as a result of a 
surgery performed at a VA facility in 1995, and granted 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for right neck and chin paresis and assigned a 
noncompensable evaluation, effective from July 31, 1997.  The 
veteran timely appealed both decisions.  

As the veteran has disagreed with the initial evaluation 
assigned for right neck and chin paresis, the Board has 
recharacterized that issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 


REMAND

Pursuant to 38 U.S.C.A. § 1151 (West 1991), if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).  

The implementing regulation provides that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the veteran was hospitalized or treated.  
See 38 C.F.R. § 3.358(b)(1), (2).  In addition, the 
additional disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability or death compensable.  See 38 C.F.R. § 
3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  See 38 C.F.R. § 3.358(c)(3).  Finally, if the 
evidence establishes that the proximate cause of additional 
disability or death was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable except in the case of a veteran 
who was incompetent.  See 38 C.F.R. § 3.358(c)(4).

For claims filed prior to October 1, 1997, the appellant is 
not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  But 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).  

The veteran contends that he is should be awarded 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for vocal cord paralysis as a result of carotid surgery 
performed at a VA facility in May 1995.  In particular, the 
veteran alleges that during this procedure, the physician 
committed an error that resulted in vocal cord paralysis and 
swallowing problems  Also, the veteran contends that he 
should receive a higher evaluation for right neck and chin 
paresis with hoarseness. 

Following a preliminary review of the veteran's claims 
folder, the Board of Veterans' Appeals (Board) finds that 
both issues on appeal need further development prior to 
appellate adjudication.

As regards the claim for vocal cord paralysis, the Board 
initially notes that surgical and other medical records 
pertaining to the May 1995 carotid surgery are not contained 
in the claims folder.  The veteran indicated that the surgery 
took place at the VA Medical Center (VAMC) in Syracuse, New 
York ,and that he has received substantial treatment there.  
VA treatment records dated from 1994 to 1998 from the 
Syracuse VAMC are contained in the claims folder but surgical 
reports and related medical records  pertaining to the May 
1995 carotid surgery are missing.  The Board finds that such 
records should be obtained and associated with the claims 
folder prior to further appellate adjudication of this issue.  

Additionally, a letter dated in July 1997 was received from 
the veteran's private physician, Carl R. Szot, M.D.  Dr. Szot 
stated that since the veteran had the right carotid 
endarterectomy, he has had chronic hoarseness.  Dr. Szot felt 
that the veteran had probable vocal cord paresis secondary to 
his surgery, noting that the veteran's voice was normal prior 
to his surgery.

Furthermore, the veteran underwent a VA ear, nose, and throat 
examination in June 1998; however, a review of the 
examination report reveals incomplete findings and no final 
diagnosis by the examiner.  The examiner noted at the end of 
the examination that documentation of the veteran's vocal 
cord motion was needed and that the veteran was to undergo a 
vocal cord motion test in August 1998 at the University 
Hospital in Syracuse.  The results of the test were to be 
sent to the RO.  The veteran indicated that he reported for 
the examination, however, the examination report is not 
contained in the claims folder.  It also does not appear that 
the RO attempted to obtain the examination report from the 
University Hospital.  Rather, the evidence shows that the RO 
requested treatment records for a carotid blockage in June 
1994.  While the University Hospital indicated it had no 
treatment records for the veteran, the Board finds that a 
further request for the specific time period in question 
(August 1998) may yield different results.  

Based on the above facts, the Board determines that that all 
noted outstanding pertinent medical records and examination 
reports pertaining to the veteran's claim should be obtained 
and associated with the claims folder.    

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

As such, and mindful of its duty to assist the veteran, the 
Board determines the RO should RO should arrange for the 
veteran to undergo an appropriate VA examination to obtain a 
medical opinion as to the relationship, if any, between any 
current vocal cord paralysis and/or swallowing problems and 
the carotid surgery performed at a VA facility in May 1995.  
Such opinion should include discussion of pertinent concepts 
raised by 38 C.F.R. § 3.358, such as whether the veteran, in 
fact, suffers from additional disability, and whether any 
such additional disability diagnosed is a necessary 
consequence of the surgery.  

With regard to the veteran's claim for an increased rating 
for right neck and chin paresis with hoarseness, the Board 
notes in the July 1997 statement, Dr. Szot stated that the 
veteran had chronic hoarseness.  However, the June 1998 VA 
ENT examination does not provide adequate findings to 
properly evaluate this disorder.  The veteran indicated at 
the examination that he experienced hoarseness immediately 
after his carotid surgery.  The examiner commented that the 
veteran's voice was moderately soft and slightly breathy but 
he did not provide a final diagnosis.  Thus, the Board finds 
that the veteran should be afforded VA examination to 
determine the current nature and severity of any right neck 
and chin paresis with hoarseness.  

The RO should also under any other development and/or 
adjudication action with respect to either issue deemed 
warranted by the Veterans Claims Assistance Act of 2000.  
Moreover, in adjudicating the claim for a higher evaluation, 
the should also consider, consistent with the Fenderson 
decision, sited to above, the appropriateness of "staged 
rating" in evaluating the disability (i.e., consideration of 
whether separate ratings could be assigned for separate 
periods of time based on the facts found).  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran.  This must specifically include 
all outstanding records from the Syracuse 
VAMC (to specifically include all records 
pertaining to the May 1995 carotid 
surgery) and the University Hospital in 
Syracuse (to specifically include the 
results of the August 1998 vocal cord 
motion test).  The RO should also assist 
the veteran in obtaining all other 
pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to under medical 
examination. 

2.  After associating with the claims 
file all evidence received pursuant to 
the development requested in paragraph 1, 
above, the RO should arrange for the 
veteran to undergo appropriate VA 
examination pertaining to his claim for 
compensation for vocal cord damage and 
swallowing problems.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  After examination of the 
veteran, review of the veteran's 
pertinent medical history and assertions, 
and with consideration of sound medical 
principles, the examiner should offer an 
opinion as to whether any current vocal 
cord damage and/or disability manifested 
by swallowing problems, is, at least as 
likely as not, the result of the May 1995 
carotid surgery.  In providing the 
requested opinion, the examiner must 
specifically address the following:  (a) 
the nature of each current disability 
involving the vocal cords and/or 
swallowing functions; (b) whether each 
such disability was a necessary 
consequence of the May 1995 surgery or a 
continuation or natural progress of the 
disease or injury for which the surgery 
was performed; and (c) whether the 
proximate cause of each additional 
disability was the veteran's willful 
misconduct or failure to follow 
instructions.  The physician should also 
specifically address the July 1997 
opinion from Dr. Szot (the veteran's 
private physician), noted above.  If the 
examining physician's opinion differs 
from Dr. Szot's opinion, he/she should 
clearly explain why.  All examination 
findings, along with the complete 
rationale for the conclusion reached (to 
include citation, as necessary, to 
specific evidence in the record) should 
be set forth in a typewritten report.

3.  After associating with the claims 
file all records received pursuant to the 
development requested in paragraph 1, 
above, the veteran should also be 
afforded a VA examination, in order to 
ascertain the nature and severity of his 
right neck and chin paresis with 
hoarseness. The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail in 
a typewritten report.  

4.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After completion of the foregoing, 
and any other indicated development 
and/or notification action, the RO should 
adjudicate the issues of entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A § 1151 for vocal 
cord paralysis and swallowing problems as 
a result of carotid surgery performed at 
a VA medical facility in May 1995, and 
the propriety of the initial 
noncompensable evaluation assigned for 
right neck and chin paresis with 
hoarseness, on the basis of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  Adjudication of the claim for 
section 1151 benefits should include 
specific discussion of the provisions of 
38 C.F.R. § 3.358, and adjudication of 
the claim for a higher evaluation should 
include specific discussion of the 
appropriateness of "staged rating."  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all matters and concerns noted in this 
REMAND.  

8.  If either determination remains 
adverse to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



